CARLTON, Justice.
Our consideration of the record, briefs and arguments in this cause leads us to the conclusion that the order of the Judge of Industrial Claims is supported by competent substantial evidence and comports with the essential requirements of law. U. S. Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). The Industrial Commission, therefore, was in error when it reversed the order. Hence the ruling of the Industrial Commission is quashed with directions to reinstate the order of the Judge of Industrial Claims dated January 4, 1968.
It is so ordered.
ERVIN, C. J., and THORNAL, ADKINS and BOYD, JJ., concur.